945 So. 2d 532 (2006)
Jairus PRINCE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-83.
District Court of Appeal of Florida, Fourth District.
November 8, 2006.
Carey Haughwout, Public Defender, and James W. McIntire, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Richard Valuntas, Assistant Attorney General, West Palm Beach, for appellee.
*533 PER CURIAM.
Affirmed. See McCrea v. State, 475 So. 2d 1357 (Fla. 5th DCA 1985); Neal v. State, 456 So. 2d 897 (Fla. 2d DCA 1984).
STONE, SHAHOOD and HAZOURI, JJ., concur.